Circuit Court for Montgomery County
Case No. 31172M                           IN THE COURT OF APPEALS
Case No. 31198M
Argued: October 7, 2016
                                              OF MARYLAND

                                          Misc. Docket AG Nos. 9 & 25
                                             September Term, 2015



                                      ATTORNEY GRIEVANCE COMMISSION

                                               OF MARYLAND

                                                       v.

                                        MARK HOWARD ALLENBAUGH


                                              Barbera, C.J.
                                              Greene
                                              Adkins
                                              McDonald
                                              Watts
                                              Hotten
                                              Getty,


                                                              JJ.

                                            PER CURIAM ORDER



                                             Filed: October 7, 2016
ATTORNEY GRIEVANCE               *   In the
COMMISSION OF MARYLAND
                                 *   Court of Appeals

          v.                     *   of Maryland

                                 *   Misc. Docket AG Nos. 9 & 25

MARK HOWARD ALLENBAUGH           *   September Term, 2015


                         PER CURIAM ORDER

     For reasons to be stated in an opinion later to be filed, it

is this 7th day October 2016,

     ORDERED, by the Court of Appeals of Maryland, that the

Respondent, Mark Howard Allenbaugh be, and he is hereby, disbarred,

effective immediately, from the further practice of law in the State

of Maryland; and it is further

     ORDERED that the Clerk of this Court shall strike the name of

Mark Howard Allenbaugh from the register of attorneys, and pursuant

to Maryland Rule 19-761, shall certify that fact to the Trustees

of the Client Protection Fund and the clerks of all judicial tribunals

in the State; and it is further

     ORDERED that Respondent shall pay all costs as taxed by the

Clerk of this Court, including the costs of all transcripts, pursuant

to Maryland Rule 19-709, for which sum judgment is entered in favor

of the Attorney Grievance Commission of Maryland against Mark Howard

Allenbaugh.

                                     /s/ Mary Ellen Barbera
                                     Chief Judge